In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-2136V
                                        UNPUBLISHED


    JULIA ADAMCZYK,                                         Chief Special Master Corcoran

                        Petitioner,                         Filed: September 27, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza Vaccine;
                                                            Vasovagal Syncope
                       Respondent.


John A. Adamczyk, Adamczyk Law Offices, L.L.P., Pittsburg, PA, for Petitioner.

Katherine Carr Esposito, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

        On November 5, 2021, Eric Adamczyk, parent and legal guardian of J.A., a minor,
and J.A., in her own right, filed a petition for compensation under the National Vaccine
Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine Act”). J.A.,
or Julia Adamczyk, is now the petitioner in this matter. Petitioner alleges that she suffered
“injuries, including skull fracture and concussion, resulting from adverse effects of Fluarix
Quadrivalent PFS (“flu”) vaccination received on November 11, 2018.” Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

      On September 26, 2022, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1. Specifically, Respondent agrees that “[P]etitioner has satisfied the criteria set

1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
forth in the revised Vaccine Injury Table (“Table”) and the Qualifications and Aids to
Interpretation (“QAI.”). Id. at 8. Respondent further agrees that Petitioner experienced six
months of residual effects. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                        s/Brian H. Corcoran
                                                        Brian H. Corcoran
                                                        Chief Special Master




                                             2